Citation Nr: 1131015	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability.

3.  Entitlement to service connection for pes planus (flat feet).  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia L. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The September 2004 rating decision, in pertinent part, denied entitlement to service connection for flat feet and denied the Veteran's petition to reopen claims for a left shoulder disability, a right knee disability, a low back disability, and a right ankle disability by finding that she did not submit new and material evidence.  

In a September 2008 decision, the Board, in part, granted the Veteran's petition to reopen her claims for entitlement to service connection for a right knee disability and low back disability.  The Board then remanded the remaining issues listed above for further development.  

The issues of entitlement to service connection for pes planus, a right knee disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the claims decided herein on appeal has been obtained.  

2.  Service connection for a left shoulder disability was most recently denied in an unappealed July 2002 rating decision which found no new and material evidence to reopen the claim; the original August 1998 denial of service connection was based upon a finding of no current chronic disability.  

3.  Service connection for a right ankle disability was most recently denied in an unappealed July 2002 rating decision which found no new and material evidence to reopen the claim; the original August 1998 denial of service connection was based upon a finding of no current chronic disability.  

4.  With respect to the Veteran's left shoulder and right ankle disability claims, the evidence received since the July 2002 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claims.  


CONCLUSIONS OF LAW

1.  The July 2002 decision that did not reopen the Veteran's claims for service connection for left shoulder and right ankle disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).   

2.  No new and material evidence has been received since the July 2002 rating decision to reopen a claim for service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  No new and material evidence has been received since the July 2002 rating decision to reopen a claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Specific to requests to reopen a previously denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

With regard to the Veteran's petition to reopen previously denied claims for service connection for left shoulder and right ankle disabilities, the Board acknowledges that a predecisional VCAA notice letter was not issued.  However, the November 2008 VCAA notice letter informed the Veteran of what constituted new and material evidence.  The Veteran was informed that new evidence must be evidence that was submitted to VA for the first time that was not cumulative or tended to reinforce a previously established point.  She was informed that material evidence must relate to the reason the claim was previously denied.  

The May 2011 letter explained that the Veteran's claims were previously denied because there was no evidence showing that the claimed disabilities were related to service.  Although the RO provided September 2004 as the date of the previous final denial instead of July 2002, there is no prejudice to the Veteran because she was provided with the correct reason for why her claims were denied in the July 2002 decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Her claims were subsequently readjudicated in the May 2011 SSOC.  

The Board notes that the May 2011 SSOC was issued shortly after the VCAA letter was issued, and the Veteran may not have had appropriate time to reply to it.  In a May 2011 report of contact with the Veteran's attorney, it was noted that she was notified that in the VCAA letter, the issues of service connection for the right ankle and left shoulder were not addressed.  The attorney was specifically asked if the Veteran had more evidence for those issues, and the attorney responded that there were no private medical records, and that the Veteran's only records were at the Atlanta VA Medical Center.  She verbally expressed that she wished to waive the 60 day period and allow the RO to continue to process the Board's remand.  Then, in June 2011, the Veteran's attorney responded specifically to the May 2011 SSOC and asked for the Veteran's case to be forwarded to the Board.  Thus, there is no prejudice from the Veteran if this case is not remanded a second time for another VCAA notice letter to be issued.   

The Veteran has neither alleged nor proven that prejudice resulted from any error of timing or content with respect to VCAA notice, and therefore, the Board determines that none resulted.  See Shinseki, 129 S. Ct. at 1704-06 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues herein decided on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims file.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with her claims file.  

With regard to the new and material evidence claims, this case was remanded in September 2008 so that proper VCAA notice could be provided.  As discussed above, the Veteran received proper notice.  Thus, the Board is satisfied that there was substantial compliance with its September 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of her claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II. New and Material Evidence

In July 2002, the RO denied the Veteran's petition to reopen claims for service connection for left shoulder and right ankle disabilities.  The appellant was notified of the decision and of her appellate rights, but she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).  The July 2002 rating decision denied the Veteran's claims because new and material evidence had not been submitted.  

The Board first must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  However, this presumption only applies with regard to whether the evidence is sufficient to reopen the claim.  

A.  Left Shoulder Disability

The Veteran's left shoulder disability was originally denied in an August 1998 rating decision which found that she did not have a chronic disability that was related to service.  In July 2002, her claim was denied because new and material evidence had not been submitted.  

Since the July 2002 rating decision, the following evidence has been received:  VA treatment records, STRs, and statements from the Veteran's attorney.  The VA treatment records and attorney statements are new, in that they had not previously been submitted to VA.  The STRs were duplicates and are therefore not new.  

The VA treatment records are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The VA treatment records that were not of record at the time of July 2002 rating decision show that in February 2009, the Veteran complained of left shoulder pain.  An x-ray was within normal limits.  The joint spaces were well preserved and the articular surfaces were smooth.  In May 2009, she complained again of left shoulder pain.  An OT technician suggested that the Veteran may have impingement or bursitis, but she was not subsequently diagnosed with either of these conditions.  No other treatment for or symptoms of a left shoulder problem are noted.  

The new evidence does not demonstrate that the Veteran has a current left shoulder disability, or that such a disability may be related to service.  The new evidence shows that she complained of left shoulder pain in 2009.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that the evidence is not new and material because it does not indicate that the Veteran has a left shoulder disability that was incurred during, or aggravated by, her period of military service.  38 C.F.R. § 3.156(a).  

As for the Veteran's attorney's May 2011 request for an examination, until the Veteran's claim has been reopened, VA has no duty to provide an examination.  38 C.F.R. § 3.159(c)(4)(iii)(providing medical examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured); Paralyzed Veterans of America v. Sec'y of Veterans Affairs (PVA), 345 F. 3d 1134, 1341-43 (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened).  Further, the new evidence of record does not, if considered with other evidence of record, trigger VA's duty to assist by providing a medical opinion because it does not establish that she has a current disability or persistent symptoms of a disability.  Shade, 24. Vet. App. at 110; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds no new and material evidence has been received to reopen the claim for service connection for a left shoulder disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Right Ankle

The Veteran's right ankle disability was originally denied in an August 1998 rating decision which found that she did not have a chronic disability that was related to service.  In July 2002, her claim was denied because new and material evidence had not been submitted.  

Since the July 2002 rating decision, the following evidence has been received:  VA treatment records, STRs, and statements from the Veteran's attorney.  The VA treatment records and attorney statements are new, in that they had not previously been submitted to VA.  The STRs were duplicates and therefore are not new.  The new evidence is not material because it does not pertain to the claimed right ankle disability.  38 C.F.R. § 3.156(a).  

As for the Veteran's attorney's May 2011 request for an examination, until the Veteran's claim has been reopened, VA has no duty to provide an examination.  38 C.F.R. § 3.159(c)(4)(iii); PVA, 345 F. 3d at 1341-43.  Further, the new evidence of record does not, if considered with other evidence of record, trigger VA's duty to assist by providing a medical opinion because the new evidence does not pertain to a right ankle disability.  Shade, 24. Vet. App. at 110.  

The new medical evidence of record does not show treatment for, or otherwise pertain to, a right ankle disability.  As a result, it is not material to the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds no new and material evidence to reopen the claim for service connection for a right ankle disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni, 5 Vet. App. at 467.


ORDER

As no new and material evidence has been submitted, the claim for service connection for a left shoulder disability is not reopened and the appeal is denied.

As no new and material evidence has been submitted, the claim for service connection for a right ankle disability is not reopened and the appeal is denied.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issues remaining on appeal.  The following further development is required. 


A.  Pes Planus

In the September 2004 rating decision, service connection for pes planus was denied because there was no evidence of treatment for this condition.  In the March 2006 SOC, the RO noted that the Veteran has been treated for pes planus in September 2000.  

An October 2006 VA treatment record shows that the Veteran presented at a clinic for painful flat feet.  She reported that this condition had been present for "a while."  She used a variety of custom orthotics which did not provide adequate relief, and was requesting special shoes from VA.  She was diagnosed with collapsing pes planus with a minimal arch.  

During her February 2009 VA examination for mental disorders, she reported that she was ridiculed in the military for having flat feet.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The threshold for this determination is very low.  In this case, the record shows that the Veteran has pes planus.  Further, the Veteran has credibly stated that she was ridiculed in service for having flat feet.  She also noted that in October 2006 that the condition had been present for a long time.  The Veteran has not been provided with an examination to determine the etiology of her pes planus, and in this case there is not sufficient information of record for the Board to adjudicate her claim.  Therefore, an examination is required.  Id.  


B.  Right Knee

The Veteran underwent a VA joints examination in February 2009.  She reported knee pain beginning in June 1990 when she was in basic training.  She reported intermittent episodes of right knee pain approximately twice a week.  She also reported intermittent episodes of swelling, locking, and stiffness.  She stated that her knee gave out periodically.  An x-ray of her right knee showed age-appropriate bone density and architecture.  There was no acute fracture or dislocation.  There was no joint effusion.  The impression was a normal study.  The examiner could not provide an etiology because the claims file was not made available.

A few days after the examination, the Veteran's claims file was made available to the examiner, who wrote an addendum to the examination report.  The examiner noted that the STRs showed treatment for right knee pain in March 1990, with an x-ray showing possible minimal degenerative changes.  The examiner also noted the Veteran's diagnosis of iliotibial band syndrome, treated with ice, Motrin, and physical therapy.  The examiner concluded that there was no evidence of a chronic disability in service, and that the Veteran had no right knee complaints at an examination in May 1997, shortly after her separation from service.  The examiner again noted that the February 2009 x-ray was normal.  Based upon the above, the examiner concluded that the Veteran's right knee strain was not related to her documented in-service treatment in 1990.  

The Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran is competent to describe observable symptomatology, such as knee pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the Board finds the Veteran's statement regarding continuity of symptomatology to be credible.  The initial injury is noted in her STRs, which show treatment for iliotibial band syndrome from March 1990 to December 1990.  The Veteran reported chronic knee pain which began in service to the VA examiner in February 2009.  She has reported knee pain regularly to her VA health care providers beginning in November 1999.  She complained of knee pain in March 2000.  In April 2001, she complained of knee pain and reported that she injured her knee during basic training and has had chronic pain since then.  She was diagnosed with "Pes bursitis" and referred to a physical therapist.  In January 2004, she reported an "old" knee injury.  An x-ray was within normal limits.  In June 2004, she reported knee stiffness.  An x-ray taken in June 2004 was within normal limits.  In October 2005, a MRI suggested marked thinning of the meniscal body or a bucket handle tear of the meniscal body.  

The examiner reviewed the Veteran's claims file, but based the opinion, in part, on the normal x-ray taken in February 2009.  The MRI showing marked meniscal body thinning was not discussed.  As noted earlier, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra.  However, the Veteran has been diagnosed with a disability, as shown by the October 2005 MRI.  An addendum to the February 2009 examination report or another examination is required to allow an examiner the opportunity to comment on the October 2005 MRI and the Veteran's lay assertions of chronic knee pain, as reflected in her VA treatment records.  

C.  Low Back

At her February 2009 VA joints examination, the Veteran reported experiencing low back pain in service in 1991 after performing heavy lifting.  She reported that the pain was constant and present daily.  An x-ray series showed normal alignment of vertebrae.  Disc spaces were preserved.  The pedicles and sacroiliac (SI) joints appeared to be intact.  The impression was an essentially negative view of the lumbar spine.  The examiner stated that the Veteran's claims file was not present, so she was unable to comment on the relationship between the Veteran's current diagnosis and period of service.  A few days later, the Veteran's claims file was provided to the examiner, who wrote an addendum to the examination report.  The examiner noted that the STRs showed treatment once during service for mechanical low back pain in January 1996, but that a post-service examination from May 1997 showed a normal back exam.  The examiner concluded that there was no evidence of any chronic low back injury in service and noted that the x-ray taken of her lumbar spine was normal.  The examiner concluded that the Veteran's lumbar strain was not related to service.  

Shortly after the February 2009 examination, the Veteran had another x-ray.  The September 2009 x-ray showed degenerative changes at L3-S1.  In March 2011, the Veteran had a CT scan of her lumbar spine which revealed a mild right paracentral disc bulge at L3-L4 and a mild central disc bulge at L4-L5.  Mild sclerosis was seen along the SI joints.  Thus, a new examination is required because the examiner's opinion was based, in part, upon the normal x-ray taken in February 2009.  As the Veteran's September 2009 x-ray and March 2011 CT scan show a back disability, a new opinion is required to address this pertinent information.  

Additionally, VA should obtain all of the Veteran's VA treatment records from November 2010 to the present to ensure that the record is complete.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Decatur VA Medical Center and associated outpatient clinics at Newman and East Point, Georgia since September 2, 2010.  All records and/or responses received should be associated with the claims file. 

2.  After completion of 1 above, provide the Veteran's claims file to an appropriate examiner/physician, preferably the February 2009 VA examiner, if available, to review and to provide an addendum, etiological opinion(s) assessing all pertinent lay and medical evidence to the extent that it could substantiate the Veteran's claims for right knee and low back disabilities.  

Based on examination findings, medical principles, the Veteran's own lay history, and historical records, including available service personnel and treatment records, the examiner/physician should render opinions, consistent with sound medical judgment, as to the etiology of any right knee or low back disability and provide the following information: 

a)  state whether a current or past diagnosis of a right knee disability is appropriate.  The examiner is specifically asked to comment on the October 2005 MRI that showed marked thinning of the meniscal body or a bucket handle tear to the right knee.  The examiner should list all appropriate diagnoses for the Veteran's right knee.  

If a diagnosis of a right knee disability is appropriate for any time period, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to an event, injury or disease in service, including her treatment for iliotibial band syndrome from March to December 1990.  

b)  state whether a current or past diagnosis of a low back disability is appropriate.  The examiner is specifically asked to comment on the September 2009 x-ray which showed degenerative changes at L3-S1, and the March 2011 CT scan which revealed a mild right paracentral disc bulge at L3-L4 and a mild central disc bulge at L4-L5.  The examiner should list all appropriate diagnoses for the Veteran's low back. 

If a diagnosis of a low back disability is appropriate for any time period, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to an event, injury or disease in service, including her work as a food service specialist and treatment for back pain in January 1996.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  After completion of 1 and 2 above, schedule the Veteran for a VA foot examination to ascertain the nature and etiology of her claimed bilateral pes planus.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based upon the examination findings, medical principles, the Veteran's own lay history, and historical records, including available service personnel and treatment records, the examiner should render an opinion, consistent with sound medical judgment, as to the etiology of the claimed bilateral pes planus and provide the following information: 

a) state whether a diagnosis of pes planus is appropriate and 

b) if the Veteran has pes planus, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that her claimed bilateral pes planus is etiologically related to service. 
      
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


